Citation Nr: 1307311	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  07-34 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected chronic low back pain with sciatica (hereinafter "lumbar spine disability"), prior to November 1, 2007; and for an evaluation in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to October 2006 and from February 2009 to March 2009.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This decision granted service connection for chronic low back pain with sciatica and assigned a 10 percent rating, effective October 29, 2006.  In a subsequent October 2007 rating decision, the RO granted service connection separately for radiculopathy, right lower extremity, and assigned a 10 percent rating, effective October 29, 2006.  

In August 2008, the Veteran testified at a hearing before a Decision Review Officer (hereinafter "DRO").  A transcript of the hearing has been associated with the claims file.  

In a January 2009 supplemental statement of the case (hereinafter "SSOC"), the RO granted a 20 percent rating for the Veteran's low back disability, effective November 1, 2007, the date of a VA treatment record showing increased disability.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

The Board remanded the case in January 2010 and March 2012 to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, D.C. for further development.  In November 2012, the AMC issued an SSOC, confirming and continuing the assigned evaluations.  The claim now returns for appellate review.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to the file in Virtual VA in March 2012 and November 2012, which was considered by the AMC in the November 2012 SSOC.  Moreover, in a February 2013 Informal Hearing Presentation, the Veteran's representative waived initial review by the Agency of Original Jurisdiction (hereinafter "AOJ").  As such, the Board will proceed to consider the appeal on the merits.  See 38 C.F.R. § 20.1304(c) (2012).  


FINDINGS OF FACT

1. Prior to November 1, 2007, the Veteran's lumbosacral spine disability was not shown to have been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or any ankylosis of the entire thoracolumbar spine; or, by any intervertebral disc syndrome; or, by any symptoms involving the cervical spine.  

2. From November 1, 2007, the Veteran's lumbosacral spine disability is not shown to be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, any ankylosis of the entire thoracolumbar spine; or, any intervertebral disc syndrome with incapacitating episodes requiring physician prescribed bed rest within the past 12 months; or, by any symptoms involving the cervical spine.  


CONCLUSIONS OF LAW

1. Prior to November 1, 2007, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected low back disability had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a including Diagnostic Codes (hereinafter "DCs") 5235 to 5243 (2012).  

2. From November 1, 2007, the criteria for the assignment of a rating in excess of 20 percent for the service-connected low back disability has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a including DCs 5235 to 5243 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet.App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

With regard to notice regarding an initial evaluation following the grant of service connection, once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case; hence further VCAA notice is not required with regard to the initial rating appeal.  

Pre- and post-adjudication VCAA letters dated in February 2007, June 2008, February 2010, March 2012 and September 2012, collectively explained the evidence necessary to substantiate the claims for service connection and for an increased initial rating, and informed the Veteran of his and VA's respective duties for obtaining evidence.  These letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The claim was most recently readjudicated in a November 2012 SSOC.  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains a transcript of the Veteran's DRO hearing testimony, in-service and post-service medical treatment records, and reports of VA examinations (also known in the record as "Disability Benefits Questionnaires" (hereinafter "DBQs")) (March 2007, September 2008, October 2009, and October 2012).  With respect to the VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These VA examination reports generally reflect review of the claims file and/or clinical record, examination of the Veteran, and description and evaluation of his disability.  In particular, these examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication the issue decided hereinbelow.  

As stated above, the claim was remanded in January 2010 and March 2012.  In the January 2010 remand, the Board directed that the RO/AMC request that the Veteran identify any additional medical treatment records and provide proper releases for any such records; assist the Veteran in obtaining any records identified; and then readjudicate the claim and provide an SSOC to the Veteran if the decision remained unfavorable to the Veteran.  Subsequent to the January 2010 remand, the Veteran identified that he underwent treatment at the "Richard L. Roudebush" VA Medical Center (hereinafter "VAMC"), from January 2007 to March 2010.  In the March 2012 remand, the Board directed that the RO/AMC comply with the January 2010 remand directives, under Stegall v. West, and obtain missing VA treatment records, including a missing MRI study.  The Board also directed that the RO/AMC schedule the Veteran for a new VA orthopedic examination to identify and evaluate all impairment involving the Veteran's lumbosacral spine disability, to include any associated neurological abnormalities, and to readjudicate the claim.   The claims file reflects that additional medical records have been obtained, the missing MRI study record was obtained, and VA examination and opinion were provided in October 2012.  Further, the AOJ has had the opportunity to review the newly submitted evidence and has issued the November 2012 SSOC in consideration of that evidence.  As such, the Board finds that the development directed in the prior remands has been substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not made the RO, the AMC or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue have been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  

The Merits of the Claim-Entitlement to Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder.  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found-"staged" ratings.  See Fenderson, supra, at 125-26.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012).  

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity.  However, from time to time, VA will readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Veteran seeks an increased initial rating for his service-connected lumbosacral spine disability, which was rated as 10 percent (hereinafter "%") disabling, prior to November 1, 2007; and an increased rating in excess of 20%, thereafter, under 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2012).  

Under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20% evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees (hereinafter "º") but not greater than 60º; or, forward flexion of the cervical spine greater than 15º but not greater than 30º; or, the combined range of motion of the thoracolumbar spine not greater than 120º; or, the combined range of motion of the cervical spine not greater than 170º; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30% evaluation is warranted for forward flexion of the cervical spine 15º or less; or, favorable ankylosis of the entire cervical spine.  A 40% evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30º or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50% evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100% evaluation is warranted for unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code;  Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90º, extension is zero to 30º, left and right lateral flexion are zero to 30º, and left and right lateral rotation are zero to 30º.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240º.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 5242, Degenerative arthritis of the spine (see also diagnostic code 5003).  See 38 C.F.R. § 4.71a, DCs 5235 to 5242 (2012).  

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

A 10% evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20% evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40% evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% evaluation is entitled for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a, DC 5243 (2012).  

Normal ranges of motion of the thoracolumbar spine are to 30º in extension, to 90º in flexion, to 30º in lateral flexion, and to 30º in rotation.  38 C.F.R. § 4.71, Plate V (2012).  

All disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2012).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over-compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  As noted, a separate 10% evaluation has been assigned for the Veteran's right lower extremity radiculopathy.  This rating is not currently on appeal, and evaluation of the service-connected right lower extremity radiculopathy will not be addressed in this decision.  

Evaluating the Lumbosacral Spine-Prior to November 1, 2007

The service treatment records reflect that the Veteran experienced back pain while on deployment for Operation Iraqi Freedom, from January 2005 to January 2006.  Starting in March 2006, he complained of low back and right flank pain.  Objective testing revealed spasm in the L3 to S1 region, right greater than left side; positive straight leg raising; and 60º flexion on active range of motion.  Lumbar spine radiographs taken at the time revealed an impression of a normal lumbosacral spine.  Later that month, he was treated for low back spasm and marked lumbar active range of motion in all fields, especially flexion.  Neurological examination was within normal limits, and the Veteran was assessed with myalgia and myositis and with nonallopathic lumbar lesions, for which he was treated in the chiropractic clinic.  The chiropractic clinician observed that the Veteran's chief complaint was chronic lower back pain and intermittent right lateral leg pain to the knee, not below, without any bowel or bladder dysfunction.  The Veteran denied any trauma.  Review of the musculoskeletal system included full range of motion test results, with pain during flexion on both sides at the lumbosacral region, and with segmental dysfunction in the L4 to L5 region on the right.  A sitting root test was negative bilaterally, motor examination demonstrated no dysfunction, and there was normal toe and heel walk observed.  The Veteran's reflexes were also described as normal.  The Veteran continued to receive chiropractic treatment throughout the month of March 2006.  

Service treatment records, dated from April 2006 to July 2006, indicate the Veteran was treated by physical therapy for his centralized low back pain without radicular symptoms.  The physical therapist noted a history of chronic low back pain for several months without any precipitating factors, worse with activity, and better with change in positions.  The physical therapist indicated that the Veteran's treatment in the chiropractic clinic had been without any benefit.  Range of motion testing of the lumbar spine was abnormal with minimal decreases in all planes of motion, with complaint of low back pain at all end ranges.  Neurodynamic tests of the lumbosacral spine were performed and found to be negative.  The physical therapist observed that the lumbosacral spine exhibited a normal appearance, without tenderness on palpation or muscle spasms.  A "Patrick-Fabere" test was negative, but a "piriformis" test on both hips was positive.  No sensory abnormalities were detected, and his nerves were intact to pin prick at the L2 to S1 region.  The physical therapist noted the knee jerk and ankle jerk reflexes were normal, the motor examination for the lower extremities were otherwise normal, and gait and stance were normal.  The Veteran was assessed with backache.  

By the end of July 2006, after undergoing months of treatment, and despite regular attendance and self-reported compliance with a home exercise program, the Veteran indicated that his symptoms were worsening.  In August 2006, the Veteran was treated for his chronic low back pain in an outpatient clinic.  The Veteran reported that he experienced bilateral hip pain, right greater than left, but denied any numbness, tingling, or saddle anesthesia.  He was diagnosed with lumbago and with joint pain, localized in the hip.  A few days later, he underwent MRI testing of the hips and lumbosacral spine.  Both studies indicated normal findings.  In September 2006, he was seen in the troop and family care medical clinic with complaints of chronic low back pain and bilateral hip pain, with no neurological deficits.  The clinician evaluated the Veteran with backache, and observed that he was an overweight soldier who was a frequent sick call and clinic attendee.  The clinician noted that the Veteran's physical examinations had been relatively unremarkable and there was a moderate suspicion of secondary gain.  The Veteran was referred to the "Pain Management Clinic" as his final option.  

Post-service, in March 2007, the Veteran underwent a VA general examination, in which he reported symptoms of pain in his lower back since March 2005.  He complained that it was difficult for him to stand in one position and his pain was constant with flare-ups.  He indicated that his pain radiated into his right leg, and also noted there was pain in his right hip since 2005, which was mostly radiation of pain from the lower back.  The examiner observed that the pain in the right hip appeared to be sciatica.  The Veteran denied any treatment at that time.  He provided an occupational history of working with a heating and cooling company, a job that was physical and was impacted by his inability to bend or walk.  He also reported that his back and right hip affected his ability to perform daily activities.  

On physical examination, the Veteran's range of motion of the lumbar spine was found to be normal.  The lumbar spine was nontender on percussion; flexion was to 90º; extension, lateral bending and rotation were to 30º; there was pain in the lumbar spine with right straight-leg raising at 10º; and there was weakened motion against strong resistance.  The Veteran did not lose additional range of motion after repetitive movement.  He was also observed to have sciatica on neurological examination.  X-ray studies ordered in conjunction with the examination were noted as normal for both the lumbosacral spine and the right hip.  He was diagnosed with lumbar pain that started in service, sciatica from service and chronic pain in the right hip, probably as a result of sciatica.  The examiner indicated that there were no significant changes in the previous 12 months and there were no incapacitating events requiring bed rest.  

A VA radiology report, dated in May 2007, shows findings of grade 1 retrolisthesis of the L5 on S1; however, the remainder of the lumbar spine appeared in good anatomic alignment, the vertebral body heights and disc spaces were well maintained, there was no evidence of fracture or dislocation, and soft tissues were within normal limits.  A VA MRI study of the lumbar spine, dated in June 2007, reflected an impression of small central disc protrusion at the L5 to S1 level.  There was no significant central canal or foraminal compromise at this level or any other level of the lumbar spine noted.  However, subsequent views of the lumbosacral spine, taken in July 2007, revealed an impression of no significant findings after comparing the lumbar views from extension to flexion, dated in July 2007, and the views taken in May 2007.  The VA radiologist noted that the vertebrae were intact, disc spaces were preserved, and there was no evidence of instability.  

A May 2007 VA emergency department assessment reflects that the Veteran reported low back pain for 1 to 2 days after working on his car.  He was observed to have mild spasm of the paraspinal muscles in the lower thoax/lumbosacral spine, but also had good range of motion.  He was assessed with an impression of musculoskeletal pain in the back, for which he was prescribed ibuprofen and heat treatment.  

A June 2007 VA physical therapy note indicates the Veteran required sacroiliac joint mobilization techniques for his back pain with any movement, prolonged standing and sitting.  The Veteran denied doing anything to treat his pain, and complained of tingling down his right leg.  Active range of motion was within full limits, with pain with flexion and extension.  Passive ranges of motion of the hip were observed to be good.  The physical therapist observed that there was tenderness to palpation at the right posterior superior iliac spine, but that the Veteran otherwise had within full limits trunk range of motion and good lower extremity strength.  

A VA physical medicine rehabilitation note, dated in July 2007, shows the Veteran was seen for follow up concerning his low back pain.  The physician noted he had begun physical therapy, and that the lumbosacral flexion/extension X-rays did not reveal any instability.  The physician also noted that the MRI of the lumbosacral spine reflected small central disc protrusion at the L5 to S1 level, but there was no significant central canal or foraminal compromise at this level or any other level of the lumbar spine.  During his physical evaluation, the Veteran denied any recent falls but complained of some radiating pain/tingling in the right lower extremity off and on.  He denied any numbness or weakness in the right lower extremity, and denied any bowel or bladder problems.  Musculoskeletal examination revealed findings of gait nonantalgic and unremarkable; balance within normal limits; range of motion of the back mildly restricted secondary to pain with extension; tender bilateral lumbar paraspinals; tender bilateral sacroiliac joint on the right side; and bilateral negative straight-leg raise tests.  Neurological testing revealed right and left lower extremities of 5 out of 5.  The Veteran was diagnosed with right sacroiliac joint dysfunction and mild radicular symptoms/radiculitis on the right side.  

While being treated by the VA pain clinic in August 2007, an anesthesiologist opined that the Veteran would need a sacroiliac joint injection, as well as lumbar epidural steroids, for his radicular pain.  The next day, the Veteran underwent an electromyography (hereinafter "EMG")/nerve conduction study (hereinafter "NCS") on his right leg, and was diagnosed with mild right L5 radiculopathy.  In September 2007, he underwent a right sacroiliac injection, and it was noted that he could return to work in 24 hours if the injection was tolerated.  

However, in October 2007, he was again treated by the VA pain clinic for complaints of intense, sharp, throbbing, and constant low back pain with occasional radiation down to the right toe.  The physician observed that the Veteran's right sacroiliac joint pain was localized over the right sacroiliac joint, and the Veteran reported that Vicodin made it feel better.  He indicated that the last time he underwent physical therapy was 2 to 3 months prior, with minimal success.  During a VA physical medicine rehabilitation visit in October 2007, the physician observed that the Veteran's range of motion in the lumbar spine was mildly restricted secondary to pain on extension, there was tenderness in the right lumbar paraspinals, and there was increased mobility, right versus left, in the bilateral sacroiliac joints, with increased tenderness to palpation.  At the end of the month, the Veteran underwent a lumbar epidural steroid injection.  

The Board finds the March 2007 VA examination report, and subsequent VA treatment records, to be highly probative as to the Veteran's subjective report that he experienced chronic, severe, radiating pain, and occasional muscle spasm and tenderness in the paraspinals; but did not experience more than mild restriction of range of motion in the lumbar spine, or have any abnormal gait or any bowel and/or bladder dysfunction, related to his lumbosacral spine disability.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Additionally, the Board finds the Veteran's testimony throughout the appeal period to be competent and credible as there are no conflicting statements in the record nor is there any evidence suggesting the Veteran was untruthful or mistaken in his account of his lumbosacral spine symptomatology.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  

However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, evaluation of the lumbosacral spine falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this regard, the Veteran is not competent to diagnose himself with ankylosis, abnormal spinal contour or intervertebral disc syndrome, or to objectively evaluate the ranges of motion of his lumbosacral spine, because he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, the record for the period prior to November 1, 2007, clearly shows that the Veteran does not meet the criteria for a 20 percent or greater evaluation for the lumbosacral spine disability.  Although he had occasional spasm in the low back, the Veteran repeatedly denied having any abnormal gait.  Also, apart from a March 2006 service treatment record that indicated findings of "60º flexion on active range of motion," his active range of motion, including flexion, extension, lateral flexion and lateral rotation, were consistently found to be mildly restricted secondary to pain with extension, to full, and it was repeatedly noted that he did not exhibit abnormal spinal contour.  Therefore, the Board finds the findings on the March 2007 VA examination to be most probative with respect to the range of motion of the lumbosacral spine and evaluation of the spine when considering the presence of ankylosis, intervertebral disc syndrome and any incapacitating episodes, and abnormal spinal contour.  The Board recognizes that in his subsequent hearing testimony, discussed in greater detail below, the Veteran and his representative challenged the validity of the examination.  However, the March 2007 examination report reveals that repeated range of motion testing took place.  The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Thus, for the period prior to November 1, 2007, the lay and medical evidence of record more nearly approximates and is consistent with an initial rating of 10 percent for the service-connected lumbosacral spine disability.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5235 to 5243 (2012).  In this regard, the record fails to demonstrate that the lumbosacral spine disability had been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or any ankylosis of the entire thoracolumbar spine; or, any intervertebral disc syndrome with resultant incapacitating episodes. The Veteran received a separate 10 percent evaluation for mild service-connected radiculopathy of the right lower extremity. There is no evidence of moderate nerve impairment on the right side or nerve impairment of the left lower extremity. 38 C.F.R. § 4.71a, DC 8520. The Veteran was not entitled to additional separate evaluation for bowel or bladder impairment, or other such neurologic abnormalities, as neither the lay record nor the clinical record supported a finding of such additional impairment.  38 C.F.R. § 4.71a DCs 5235 to 5243, Note (1) (2012).  

The Board has considered whether  additional "staged" ratings were appropriate for the lumbosacral spine disability for the period prior to November 1, 2007.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the record does not support assigning additional different percentage ratings for the service-connected lumbosacral spine disability during this period of the appeal.  

Evaluating the Lumbosacral Spine-Since November 1, 2007

In November 2007, the Veteran underwent VA physical therapy, during which his active range of motion was observed to be within full limits for the lower extremities; and 90 out of 90 for passive range of motion of the hamstrings, lacking 20 degrees bilaterally.  However, the physical therapist noted that the Veteran's trunk was painful on all active ranges of motion; that there was full flexion, rotation and side bending; and that extension was limited by 75%.  Repeated movement testing indicated findings of increased pain with standing flexion, extension, supine bridge and prone extension, and the lumbar spine instability test was positive.  The physical therapist observed hypermobility was noted with physical activity of the lumbar spinals, and palpation of the area revealed "mild tenderness with grimace and flinch to moderate palpation."  The Veteran was recommended for a spinal stabilization program due to findings such as positive aberrant movement with repeated trunk flexion, and positive prone instability test and hypermobility noted with physical activities.  A subsequent VA treatment record indicates that the Veteran was prescribed a transcutaneous electrical nerve stimulation (hereinafter "TENS") unit to treat his low back pain, which helped for a short time, and tried traction and non-steroidal anti-inflammatory drugs (hereinafter "NSAIDs"), without help.  Additional VA treatment records, dated in November 2007 and December 2007, reflect that the Veteran continued to undergo physical therapy for his lumbosacral spine disability and was treated in the pain clinic.  

During his August 2008 hearing, the Veteran complained of constant, daily pain that limited how often he could stand and how far he could walk, and impacted his work and family life.  He reported that he experienced difficulty bending over, with pain at 45º, mainly in the lower back, but sometimes in the right leg as well.  He denied any recent treatment for his spine, but noted that he underwent a hip injection, had an epidural, was treated by physical therapy, and had previously been prescribed ibuprofen, Vicodin, and a TENs unit.  The Veteran indicated that his lumbosacral spine disability imposed limits on his ability to perform certain activities of daily living, such as doing chores like mowing the lawn.  He further testified that during his VA examination in March 2007, the examiner did not perform repetitive range of motion testing, and that he did not recall if the examiner put his hands on him to measure to see if he could bend over with some resistance against his body.  

In September 2008, the Veteran underwent a VA spine examination.  The examiner indicated the claims file was not reviewed prior to the examination.  The Veteran reported that his disability affected his mobility, usual occupation, and recreational activities, which were limited due to pain.  He denied experiencing any incapacitating episodes over the previous 12 months.  Physical examination results included observations of normal spine, limbs, posture, gait, position of head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion on inspection.  Range of motion testing results included forward flexion from 0 to 50º.  The examiner observed pain on all joint motion, with the greatest on forward flexion, and pain following repetitive use.  The examiner noted the Veteran had mild tenderness to palpation at about the mid-lumbar spine, but no postural abnormalities, fixed deformity "(ankylosis),"or abnormality of musculature of the cervical spine was indicated.  Radiographs taken concurrently with the examination revealed mild straightening of the lumbar spine, but otherwise normal alignment.  Vertebral body heights and disc spaces were preserved, osseous structures were normally aligned, no fractures were identified, and soft tissues were unremarkable.  The Veteran was diagnosed with lumbar spasm.  

As noted, the record indicates that the Veteran had a second period of active duty service from February 2009 to March 2009.  Service records from that time frame reveal that the Veteran was discharged due to a duty-related medical condition, "Herniated Disc," because he did not meet the medical retention standards.  Service treatment records, dated in February 2009, show the Veteran was diagnosed with degenerative disc and joint disease of the lumbar spine after undergoing X-ray study.  Examination of the thoracic spine had a normal appearance, and palpation revealed no spasm or abnormality.  However, the thoracolumbar spine demonstrated tenderness on palpation, and did not demonstrate full range of motion.  Thoracolumbar spine pain was elicited by motion, including with flexion and extension in a standing maneuver.  The lumbar spine also was found to be abnormal, with tenderness on palpation and pain elicited by motion.  However, there were no muscle spasms, step deformity, or abnormal appearance.  A femoral nerve traction test was negative, a contralateral straight-leg raising test was negative, a compression test was negative, and a knee flexion test was negative.  Posture, gait and stance were described as normal, and motor and sensory examinations did not demonstrate dysfunction or abnormalities.  Also, no peripheral neuropathy was noted.  A few days later, the Veteran was diagnosed with herniated intervertebral disc of the lumbar spine.  

In October 2009, the Veteran underwent another VA spine examination, during which the examiner noted that the claims file was not provided for review, but the Computerized Patient Record System (hereinafter "CPRS") medical records were reviewed.  During his evaluation, the Veteran denied any flare-ups, any numbness, any bowel or bladder complaints and any erectile dysfunction.  The examiner noted that the Veteran walked with a cane, and could walk as far as 200 meters.  On functional assessment, the examiner noted that the Veteran's lumbosacral spine disability had an effect on his mobility, his activities of daily living, his usual occupation, his recreational activities and his driving.  He denied any history of falls.  He also denied experiencing any incapacitating episodes in the past 12-months.  Physical examination of the lumbar spine included findings of normal spine, limbs, posture, position of head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion; however the Veteran's gait was observed to be abnormal insofar as he had an antalgic gait and was tender to palpation over his lumbar spine and paraspinal musculature.  

Range of motion testing results revealed forward flexion from 0 to 70º.  The joint was painful on motion, and the Veteran had pain with ranges of motion, especially at extremes of flexion and extension.  Specifically, there was pain following repetitive motion with flexion at 60º.  The examiner observed the Veteran was tender to palpation over the lumbar spine and paraspinal muscles, but noted that there were no postural abnormalities, fixed deformity, or abnormality of musculature of the cervical spine.  The examiner commented on five lumbar spine views that were taken in October 2009, which revealed findings of satisfactory alignment, vertebrae intact, no scoliosis, no paraspinal soft tissue widening and normal pedicals, and an impression of no abnormality seen.  The Veteran was diagnosed with herniated disc with radiculopathy symptoms that are directly related to his service in the military.  

In November 2010, the Veteran was treated at a VA emergency room for low back pain for 2 days, related to sitting in class.  On clinical evaluation, he denied any loss of bowel or bladder control, or any gait instability.  In April 2011, he underwent consultation at the VA neurosurgery clinic, where it was noted that the somatic sensory system was intact bilaterally, the motor system was normal in all limbs, and reflexes and strength were normal.  He was diagnosed with low back pain, and it was noted that no surgery was indicated, but he was referred to physical therapy again for evaluation of "Home Lumbar Saunders traction."  An MRI study of the spine was ordered in November 2011.  The radiologist compared the results of the study to the June 2007 MRI study.  The radiologist provided an impression of degenerative disc disease at L5 to S1 with central annular tear, which was unchanged.  

A VA examination in October 2012 indicated a history of degenerative disc disease since 2009, and sciatica since 2007-2008.  The Veteran reported flare-ups impacted his thoracolumbar spine function insofar as it felt stiffer when it was cold outside.  Range of motion testing revealed findings of forward flexion from 0 to 90º or greater, with no objective evidence of painful motion on any range of motion.  The examiner observed the Veteran was able to perform repetitive-use testing with 3 repetitions.  Ranges of motion after 3 repetitions included flexion from 0 to 90º or greater.  The examiner indicated the Veteran did not have additional limitation in ranges of motion of the thoracolumbar spine following repetitive-use testing, and there was no functional loss and/or functional impairment of the thoracolumbar spine apart from less movement than normal and pain on movement.  

The examiner observed the Veteran had localized tenderness or pain to palpation for joint and/or soft tissue of the thoracolumbar spine on percussion of the low back in the midline; but did not have guarding or muscle spasm.  No arthritis or vertebral fracture were documented in the record or observed on examination.  However, X-ray results performed in conjunction with the examination reflected an impression of demonstration of mild L5 to S1 disc height loss.  The examiner diagnosed the Veteran with intervertebral disc disease but observed that he did not have any incapacitating episodes over the previous 12 months due to this.  The examiner noted that the Veteran occasionally walked with a cane.  The examiner also noted that the Veteran's thoracolumbar spine disability impacted his ability to work, as he reported having a hard time lifting, bending and standing for prolonged periods of time.  

Notably, a July 2012 VA psychiatric medicine management note shows that the Veteran was bothered by erectile dysfunction over the previous 2 months, and he admitted to decreased libido and an inability to sustain an erection.  An August 2012 VA treatment record shows that the Veteran reported difficulty in maintaining an erection.  However, he was able to achieve erections and was found to have a good libido.  It was noted that he had normal testosterone levels in July 2012.  The Board notes that this is the first and only mention of any erectile dysfunction, and there is otherwise no indication in the clinical or lay record that the Veteran is experiencing current erectile dysfunction.  Further, there is no indication in the clinical or lay record that any current erectile dysfunction is a result of his lumbosacral spine disability.  

The Board finds the Veteran's testimony throughout the appeal period to be competent and credible as there are no conflicting statements in the record nor is there any evidence suggesting the Veteran was untruthful or mistaken in his account of his lumbosacral spine symptomatology.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, evaluation of the lumbosacral spine falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this regard, the Veteran is not competent to diagnose himself with ankylosis or intervertebral disc syndrome, or to objectively evaluate the ranges of motion of his lumbosacral spine, because he does not have the requisite medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  

Thus, the Board finds that, from November 1, 2007, the lay and medical evidence of record more nearly approximates and is consistent with a rating of 20 percent for the service-connected lumbosacral spine disability.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5235 to 5243 (2012).  In this regard, the record fails to demonstrate that, since November 1, 2007, the lumbosacral spine disability has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, any ankylosis of the entire thoracolumbar spine; or, any intervertebral disc syndrome with incapacitating episodes requiring physician prescribed bed rest within the past 12 months.  The Veteran is in receipt of a separate 10 percent rating for radiculopathy of the right lower extremity. There is no evidence of moderate impairment on the right side (which would warrant a 20 percent rating) or any neurological impairment of the left side. 38 C.F.R. § 4.71a, DC 8520.  Also, the Veteran was not entitled to additional separate evaluation for bowel or bladder impairment, or other such +-logic abnormalities, as neither the lay record nor the clinical record supported a finding of such additional impairment.  38 C.F.R. § 4.71a DCs 5235 to 5243, Note (1) (2012).  

The Board has considered whether additional "staged" ratings are appropriate for the lumbosacral spine disability.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record does not support assigning additional different percentage ratings for the service-connected lumbosacral spine disability during this period of the appeal.  


Extraschedular Considerations

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).  

The Veteran has submitted no evidence showing that his service-connected lumbar spine disability has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that the lumbar spine disability has necessitated any periods of hospitalization during the pendency of this appeal.  While, as recently as December 2012, the Veteran has complained that he was denied employment with the U.S. Postal Service due to his disabilities, and that he was medically discharged from his second period of active duty service for his back disability, he acknowledged that he was currently employed.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Entitlement to a total disability rating based on individual unemployability (TDIU), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted, as recently as December 2012, the Veteran indicated that he is currently employed (not with the U.S. Postal Service but with another employer), thus any development or consideration under Rice is therefore not appropriate.  



ORDER

Entitlement to an initial evaluation in excess of 10 percent for the service-connected lumbosacral spine disability, prior to November 1, 2007, is denied.  

Entitlement to an evaluation in excess of 20 percent for the service-connected lumbosacral spine disability, from November 1, 2007, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


